SiebboKeb, J.
The trial court held that ch. 272, Laws of 1911 (sec. 1636p, Stats.), providing that “whenever a person shall engage and occupy a lower berth in a sleeping-car, and the upper berth in the same section shall at the same time be neither engaged nor occupied, the upper berth shall not be let down, but shall remain closed until engaged or occupied,” is invalid, because it is an infringement on defendant’s liberty *347and right of property, secured by constitutional guaranties. The other parts of the act provide penalties for violation of the foregoing section. The subject embraced in this legislation, namely, regulation of sleeping-car service, is a business that has become an incident to the passenger traffic of the railroad service of this country, and, from its nature and relation to the people generally, it is a public service. Nevin v. Pullman P. C. Co. 106 Ill. 222. The right to provide reasonable regulation of a public service is fully recognized and well established in the law, and the property devoted to such business becomes impressed with a public interest and is subject to control by the state for the common good, in promotion of the general welfare. Madison v. Madison G. & E. Co. 129 Wis. 249, 108 N. W. 65, and cases there cited. This power of regulation by the state, however, is always restricted by the constitutional limitation, imposed on legislative action, for the protection of inherent rights to life, liberty, and property, and if such rights are impaired by a legislative act it is invalid and must be so treated by the courts. State v. Redmon, 134 Wis. 89, 114 N. W. 137. Since, then, this legislation pertains to a public service, the purpose and object of the regulation must be considered from the viewpoints of the rights of the public to control the property devoted to this business in promotion of the public interest, and the rights of the defendant to be secure against invasion of any of its property rights as secured to it by the constitutions of the state and nation.
It is urged that the act is invalid because it is clearly and beyond doubt a flagrant violation of defendant’s liberty to conduct its business in its accustomed way, and because it arbitrarily interferes with its property rights, in that the regulation provided is in no way promotive of the public welfare, as to its health, comfort, or convenience. As declared in Lawton v. Steele, 152 U. S. 133, 14 Sup. Ct. 499, “To justify the state in thus interposing its authority in behalf *348of the public, it must appear, first, that the interests of the public generally, as distinguished from those of a particular class, require such interference; and, second, that the means are reasonably necessary for the accomplishment of the purpose, and not unduly oppressive upon individuals.” It is strenuously urged that the act does not operate on the public generally. This claim is not tenable. The act in its terms is general in its application and embraces all persons. It includes in its scope all of the public coming within its operation and applies to all parties engaged in the conduct of a sleeping-car business. It is, however, asserted that the act applies to so few persons as compared with the great mass of mankind that the effect of its provisions is to confer a special privilege on a comparatively small class of individuals. This misconceives the object and result of the regulation. If we find the law promotive of the comfort and convenience of the public and that it applies to every one who may apply for the service, then it is a general law designed to contribute to the general welfare of all the people. To make'a law general it is not requisite that all members of the public come directly and immediately in contact with the regulation provided; it is sufficient if every one is compelled to comply therewith whenever they place themselves within the field of its operation.
But it is argued that the regulation in no way promotes the general welfare, because compliance therewith does not affect the public health nor afford the traveling public conveniences or comforts in any substantial degree. The trial court held that the evidence showed that the public convenience and comfort as a result of compliance with the act would affect the traveling public in but a slight degree, and therefore the regulation did not promote the public welfare, and that its enforcement would operate so oppressively on the defendant as to deprive it of its liberty in the conduct of .the business, and would invade its property rights to such an extent as to result in a taking of its property without just com*349pensation and without due process of law. The court’s view of the evidence was evidently the result of the court’s erroneous idea of what, in the legal sense, is essential to present an occasion or exigency involving the general welfare. It is common knowledge that practices and conditions in the conduct of the railway passenger traffic of the country, which, in a superficial view, seem, in their effect, of slight importance to travelers, do in reality materially and substantially ■affect their comfort and convenience and thus tend to affect their health. They therefore furnish a ground for controlling the conduct of such business in the interest of the comfort and convenience of the public. In the light of such common knowledge, the evidence in the case tends to show that the effects of this regulation do contribute to the comfort and convenience of the traveling public and thereby contribute to promote their health and the general welfare. All the facts and circumstances disclose that the interests of the public are involved and that the regulation, prescribed for conducting this particular part of the sleeping-car business, is an essential factor in furthering the public interests, and hence such regulation is a proper one for the exertion of legislative activity. In Lake Shore & M. S. R. Co. v. Ohio, 173 U. S. 285, 19 Sup. Ct. 465, the court, speaking of the authority of the state to prescribe regulations designed merely to promote the public convenience, declared:
“There are, however, numerous decisions by this court to the effect that the states may legislate with reference simply to the public convenience, subject of course to the condition that such legislation be not inconsistent with the national constitution, nor with any act of Congress passed in pursuance of that instrument, nor in derogation of any right granted or secured by it.”
See on the same subject, the opinion in Atlantic Coast Line R. Co. v. North Carolina Corp. Comm. 206 U. S. 1, 27 Sup. Ct. 585; New York, N. H. & H. R. Co. v. New York, 165 U. S. 628, 17 Sup. Ct. 418.
*350It remains, however, to consider whether this statute is inconsistent with any right guaranteed to the defendant by the national or state constitutions. The terms of the act are broad enough in their scope to embrace all the berths of all sleeping-cars in service within the boundaries of the state. The act, however, must be applied to such cars as the legislature obviously intended should come within its provisions. It is clear that the berths of a car engaged and occupied by persons who are traveling as interstate travelers cannot be included, since that would be repugnant to the federal constitution, which commits regulation of interstate traffic to Congress, but, if the act can reasonably be interpreted and so applied as to exclude such traffic, it must be presumed that the legislature had no intention to have it apply to traffic beyond their power to regulate. Since the provisions of the act, in their ordinary significance, can be made applicable to intrastate traffic only, it must be considered, under the circumstances, that the legislature intended that it should be so applied. Applying the law to intrastate traffic, is it an interference with interstate commerce which is carried on in the cars doing both an intrastate and interstate business ? The fact that it may affect in some slight degree the conduct of interstate business in such cars does not make the regulation objectionable on that ground. There are no specific federal regulations touching this matter which conflict with those of the state, and hence there is nothing to prevent full compliance with the state’s requirement. Under such circumstances, the effect of the state regulation can, at most, do no more than incidentally affect the interstate commerce carried on by the defendant, and therefore the objections raised against the law on this ground are not sustained. McDermott v. State, 143 Wis. 18, 126 N. W. 888, and cases there cited, and those cited above.
It is contended that the law seeks to regulate a business which is controlled by the so-called Interstate Commerce Act *351and tbat tbe interstate commerce commission bas assumed jurisdiction in tbe matter, as is evidenced by its regulation of interstate rates for berths in sleeping-cars. Rut does tbis action of Congress and of tbe federal commission under it show tbat tbe state regulation infringes in any way upon tbe federal regulation? As we bave seen, there is nothing required by tbe state law tbat is repugnant to tbe control thus exercised by Congress, nor is there any direct interference with interstate traffic under operation of tbe federal law. Tbe control exercised by these two authorities can therefore be separately carried out without undue obstruction or interference, and hence tbe action of Congress in tbe matter does not preclude tbe state from exerting its authority under tbe police power. We are persuaded tbat tbe statute is not in conflict with tbe so-called Interstate Commerce Act in its regulation of intrastate traffic; State v. C., M. & St. P. R. Co. 136 Wis. 407, 117 N. W. 686.
It is also averred tbat tbe enforcement of tbe state law will deprive tbe defendant of its property without just compensation, in tbat compliance therewith compels tbe defendant to devote tbe space occupied by a lowered upper berth to tbe uses of a public purpose without compensation. True, as claimed, tbe defendant bas tbe right to charge for tbe use of tbe upper berth and tbe space it occupies at tbe rate fixed by tbe interstate commerce commission. It is argued tbat tbe act is a material interference with defendant’s freedom to use tbat space and tbe berth in its accustomed way and is a tabing of its property for a public purpose without compensation. We discover no such injurious consequences from compliance with tbe. requirements of tbis law. Tbe law permits tbe berths to be occupied and used when any person desires them and thus tbe defendant is secured against loss for services it may be able, to furnish tbe public. Tbe only act required of it out of its accustomed way of using tbe space and berth is to keep tbe upper berth closed until it is engaged for *352occupancy by some one. If compliance with, this command imposes extra burdens, they are not of such an unusual nature as to be oppressive; and if it involves additional cost in the conduct of the business, then the defendant can readily be secured against such loss by having the rate adjusted to meet this burden. It must be held that defendant is in no way deprived of the use of its property for a public purpose without just compensation. Applying the act to intrastate -transactions appertaining to a service within legislative control, we find the legislative power of the state has been properly exerted to regulate the conduct of this business, and that it is not repugnant to any of the constitutional guaranties of the state and the nation, nor in conflict with any law of Congress on the subject. Erom these premises it necessarily follows that the circuit court erred in dismissing the complaint. The state is entitled to judgment for recovery of the penalty upon the grounds stated.
By the Court. — The judgment appealed from is reversed, and the cause remanded to the circuit court with directions to award the plaintiff judgment for the amount of the penalty and for costs, as indicated in the foregoing opinion.